Citation Nr: 0821984	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-32 494A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

By a decision entered in September 2002, the RO in Chicago, 
Illinois denied service connection for PTSD.  The RO notified 
the veteran of its decision, and of his appellate rights, but 
he did not initiate an appeal within one year.  As a result, 
that decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2002).

The present matter comes to the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2004 decision by the 
RO in St. Louis, Missouri that reopened and disallowed the 
veteran's previously denied claim.  See, e.g., 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  After the decision 
was entered, the case was transferred to the jurisdiction of 
the RO in Chicago.
 
Although the agency of original jurisdiction (AOJ) has 
apparently determined that new and material evidence has been 
received to reopen the veteran's claim, the Board is required 
to consider that question independently.  See, e.g., Jackson, 
supra.  Consequently, the issue on appeal has been 
characterized as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran failed to appear before the undersigned Veterans 
Law Judge for a BVA hearing at the RO on March 6, 2008.  A 
few days later, the veteran's representative provided VA with 
a statement from the veteran, dated on March 10, 2008, 
wherein he explained that he had been sick on the day of the 
hearing and could not attend.  He provided a note from his 
physician to confirm his illness, and asked that the hearing 
be rescheduled.

The Board is satisfied that the veteran's failure to appear 
for the hearing was with good cause and that circumstances 
were such that he was unable to request a postponement prior 
to the hearing date.  38 C.F.R. § 20.704(d) (2007).  The 
motion for a new hearing is granted.

The veteran's claims file must be returned to the AOJ so that 
his representative can review it.  A remand is required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing at the RO to be held before a 
Veterans Law Judge of the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

